Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 1 of 33 Page|D #:1

AO 106 (REV MIO) Affidavit for Sea.rch Wa_rrant ` AUSA Sea_n K, Driscoll, (312) 469-615]_

UNITED sTATES DISTRICT. ooURT ` Fl L E D
NoRTHERN DISTRICT or ILLINOIS, EASTERN DIVISION

OCT 25 ZUlB
UNDER sEAL _
MAGlsmms.lunsssusmamx
In the Matter of the Sea_rcli of: Case Number: uNITEDSTATES BISWCTCG.|RT

The Google account executivedataBS@gmajl.com, , - ____
archer described in Aeachm@nt A - 1 8 M6 7 8 l -
APPLICATION AND AFFIDAVIT FOR A SEA_RCH WARRANT 7

l, 'I`imothy J. Malak, a Special Agent of the Federal Bureau of Investigation (FBI), request a search Warrant
and state under penalty of perjury that I have reason to believe that on the following property or premises:
See Attachment A \

located in the Northern District of California, there is now concealed:

See Attachment A
The basis for the Search under Fed. R. Crim. P- 41(<:) is evidence, instrumentalities, and fruits.

The search is related to a violation of:

Code Section O)?ense Description
Title 18, United States Code, Section 1028 Identity theft _
Title 18, United States Code, Section 1028A Aggravated identity theft

Title 18, United States Code, Section 1343 Wire fraud

The application is based on these facts:
` See Attached Affidavit,
Continued on the attached sheet

   

plicant’s Signature

TIMOTHY J. MALAK, Special Agent, FBI

Printed name and title

Sworn to before me and signed in my presence.

Date: .October 26. 2018

 

Ju dge ’sPnaiY'e

City and State: Chicago_ Tllinois SUSAN E. COX. U.S. Maaistrate Judae
Printed name and title

CaSe: 1:18-mC-00678 Document #: 1 Filed: 10/26/18 Page 2 of 33 Page|D #:2

UNITED STATES DISTRICT COURT )
NORTHERN DISTRICT OF ILLlNOIS §
AFFIDAVIT

I,"I‘imothy J. Malak, being duly sWorn, state as follows:

1. _ I am a Special Agent With the Federal Bu.reau of Investigation, I have
been so employed since approximately July 2017 . l

2. As part of my duties as an FBI Special Agent, I investigate criminal
violations relating to computer crimes. I have participated in the execution of
multiple federal search War_rants.

3 This afHdaVit is made in support of an application for a Warrant to
search, pursuant to Title 18, United States Code, Sections 27 03(a), 27 03(b)(1)(A) and
27 03(c)(1)(A), for information associated With certain account(s) that are stored at the
premises owned, maintained, controlled, or operated by`Google, a free Web-based
electronic mail service provider located at 1600 Amphitheatre Parkway, Mountain
VieW, California, 94043. The account to be searched is executivedataBS@gmail.com
(hereinaf|;er, “Subject Account 18”), Which is further described in the following
paragraphs and in Part II of Attachment A. As set forth beloW, there is probable
cause to believe that in the account, described in Part II of Attachment A, in the
possession of Google, there exists evidence, instrumentalities, and fruits of violations

of Title 18,>United States Code, Sections 1028, 1028A, and 1343 (hereinafter the

“Subject Offenses”).

Case: 1:18-mC-00678 Document #: 1 Filed: 10/26/18 Page 3 of 33 Page|D #:3

4'. The statements in this affidavit are based on my personal knowledge,
and on information I have received from other law enforcement personnel and from
persons With knowledge regarding relevant facts. Because this affidavit is being
submitted for the limited purpose of securing a search warrant, I have not included
each and every fact known to me concerning this investigation I have set forth facts
that I believe are sufficient to establish probable cause to believe that evidence,
instrumentalities, and nuits of violations of the Subject Offenses are located in
Subject Account 18.- .

I. BACKGROUND INFORMATION
A. Google

5. Based on my training and experience and information available from
Google’s website (google.com), I have learned the following information about Google
and Gmajl: 1

a. Google offers a collection of Internet~based services, including e~
mail and online data storage, which is owned and controlled by Google. The services
are available at no cost to Internet users, though there are certain options, such as
additional online data storage, that users may elect to pay money to receive.
Subscribers obtain an account by registering on the Internet with Google and .
providing Google with basic information, including name, gender, zip code, and other
personal/biographical information Subscribers are given a Google account Which

ends in “@gmail.com” Which is utilized to access these online services.

2

Case: 1:18-mc-00678 Docoment #: 1 Filed: 10/26/18 Page 4 of 33 Page|D #:4

b. Google maintains electronic records pertaining to the individuals
and entities who maintain Google online subscriber accounts. These records often
include account access information, e-mail transaction information, account
application information, and in some circumstances billing and payment information,

l c. ' Any e~mail that is sent to a Google online account subscriber is
stored in the subscriber’s “mail box” on Google’s servers until the subscriber deletes
the e-mail or the subscriber’s mailbox exceeds the storage limits preset by Google. If
the message is not deleted by the subscriber, the account is below the maximum
storage limit,~ and the subscriber accesses the account periodically, that message can
remain on Google’s servers indefinitely

d.. When a subscriber sends an e-mail, it is initiated by the user,
transferred via the Internet to Google’s servers, and then transmitted to its end
destination Google online account users have the option of saving a copy of the e-
mail sent. Unless the sender of the e-mail specifically deletes the e-mail from the
Google server, the e-mail may remain on the system indeHnitely.

e. Google online account subscribers can store Eles`, including but
not limited to e-mails, documents, and image files, on servers maintained and/or
owned by Google. The online data storage service is known as “Google Drive.”

f. Google online account subscribers can also utilize a feature
known as “History” that allows a user to track various historical account activity,

including past Google Internet searches performed, information regarding devices

3

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 5 of 33 Page|D #:5

which have been_used to login to the Google online account, and physical location
information regarding from where the Google online account was accessed.

g. ` Google keeps records that can reveal accounts accessed from the
same electronic device, such as the same computer or mobile phone, including
accounts that are linked by “cookies,” Which are small pieces of text sent to the user’s
Internet browser when Visiting websites.

6. Therefore, the computers of Google are likely to contain all the material
just described, - including stored electronic communications and information
concerning subscribers and their use of Google, such as account access information,
transaction information, and account application. In order to accomplish the objective
of the search warrant With a minimum of interference with the business activities of
Google, to protect the rights of the subjects of the investigation and to effectively
y pursue this investigation authority is sought to allow Google to make a digital copy
of the entire contents of the information subject to seizure specified in Section II of
Attachment A. That copy Will be provided to me or to any authorized federal agent.
n The contents will then be analyzed to identify records and information subject to
seizure pursuant to Section III of Attachment A.

II. FACTS SUPPORTING PROBABLE CAUSE TO SEARCH THE
SUBJECT AC COUNT

7 . The FBI is investigating spearphishing emails sent to several U.S.
businesses, which sought W-2 forms (including social security numbers) for the

businesses' employees The emails purported to be from high-ranking employees of
4

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 6 of 33 Page|D #:6

the businesses in the United States, but were in fact all sent. from unknown and
unauthorized external email addresses Several of the spearphishing emails were
successful and W-2 forms (including social security numbers) for numerous
employees were fraudulently obtained as a result of these emails In addition to'
phishing for employee W-2 forms, fraudulent requests for wire transfers occurred. At
least one of the fraudulent wire requests was sent by Subject Account 18 to '
Company E, a search of Which may reveal then identity of the individual who sent the
spearphishing emails.

Spearphishing Emails Sent'to Company A in 2017

8. . According to email records provided by Company A to the FBI, on or
about lFebruary 2, 2017, Employee A of Company A received an email at his/her
official Company A email address The sender’s name for this email purported to be
Individual A, the Chief Financial Oflicer of Company A, but the actual email address
was MD.BIZ@AOL.COM (which is Subject Account 1). The email requested “the 2016
W-2 (PDF) of every member of staff for a quick financial review.”

9. According to email records provided `by» Company A to the FBI; on the
same date Employee A responded to the email from Subject Account 1, and attached
a PDF file with approximately 850 W~Z forms for Company A’s employees According
to Company A, Subject Account 1 was not authorized to request or receive this

information

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 7 of 33 Page|D #:7

10. According to Company‘A, several hundred employees from Company A

Who reside in the Northern District of Illinois had their W-Z information lost due to
‘the spearphishing email attack _Additionally, the email server for Company A is

comprised of computer systems physically located in the Northern District of Illinois,
and the employee records that Employee A mistakenly sent are stored on Company
A’s computer servers in the Northern District of Illinois. y

Spearphishing Emails Sent to Company B _in 2017

11. According to email records provided by Company B to the FBl, on or
about February 7 , 2017, Employee B of Company B received an email at his/her
official Company B email address The senderis name for this email purported to be
Individual B, who is_the Chief Financial Officer of Company B, but the actual email
address was MD.BIZ@AOL.COM (Subject Account-l, which is the same account that
emailed Company A). The email had the same wording as the spearphishing email
sent to Company A, and read: “Kindly send me the 2016 W-2 (PDF) of every member
of staff for a quick Enancial review.” l

12. According to Company B, Employee B did not provide W2 information
in response to the email from Subject Account 1 sent in 201'1.

' Spearphishing Email Sent to Company B in 2018 ‘

13. According'to‘ email records provided by Company B to the FBI, on or

about February 16, 2018, Employee B of Company B received an email at his/her `

official Company B email address The sender’s name for this email purported to be

6

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 8 of 33 Page|D #:8

‘ Individual B, the Chief Financial OfElcer of Company B, but the actual email address
Was CEO_PORT@COMCAST.NET (which is Subject Account 2). The email, which
was nearly identical to the emails sent from Subject Account 1 to Company A and
Company B one year prior, read: “Kindly send me the individual 2017 W-2 (PDF) of
our company staff for a quick review.”

14 According to email records provided by Company B to the FBI, on the
same date Employee B responded to the email from Subject Account 2, exchanged
several messages, and ultimately sent approximately 3,000 W-2 forms for Company
B’s employees According to Company B, Subject Account 2 was not authorized to
request or receive this information y

15. Additionally, according to email records provided by Company B to the_
FlBI, on the same date Employee B responded to the email from Subject Account 2,
Employee B received another email from Subject Account 2 asking for the “login
details to all employee’s [sic] `payroll.” According to the header information for the
message, this email address was sent from Subject Account 2 using IP address
` 154.113.89.134 (“Subject lP Addres`s 3”), which resolves to Nigeria.

Prior Federal Search Warran't Results for Subject Account 2

16, On or about March 30,v 2018, the Honorable Daniel G. Martin, United
States Magistrate Judge for the Northern Dist'rict of Illinois, issued a search warrant

(18 M 217 ) for Subject Account 2. The FBI received the search warrant results from

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 9 of 33 Page|D #:9

Comcast, which I have reviewed. In Subject Account 2, I found material relating to
the Subject Offenses, including:

a. The February 16, 2018 email (discussed above) from Subject
Account 2 to Employee B Which stated, “Kindly send me the individual 2017 W-2
(PDF) of our company staff for a quick review,” and the response email from Employee
B, which contained W-2 forms for approximately 3,000 Company B employees

b. A February 16, 2018» email from Subject Account 2 sent to
Employee C of Company C, which stated, “Kindly send me the individual 2017 W-2
(PDF) of .our company staff for a quick review,” and a response email from Employee
C, which contained W-2 forms for approximately 1,100 Company C employees

c. A February 16, 2018 email from Subject Account 2 sent to
Employee D of Company D, Which stated, *‘I{indly send me the individual 2017 W-2
(PDF) of our company staff for a quick review,” and a response email from Employee
D, Which contained W-2 forms for approximately 300 Company D- employees

d. Appr.oximately-lOO additional emails sent from Subject Account 2
between on or about February 15, 2018, and on or about February 16, 2018, each of
which stated, “Kindly send me the individual 2017 W-2 (PDF) of our company staff
for a quick review.” Approxirnately 100 different organizations were the recipients of

these emails, each of which listed a different purported sender’s name.

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 10 of 33 Page|D #:10

Comcast Subscriber Records Link Subject Account -2 with SubjectA
Account 7 ' '

17 . According to subscriber records received from Comcast,
ceo_portals@comcast.net (Subject Account 7 ), is a deleted user ID that is part of the
same Comcast customer account (number ending in 9090) as Subject Account 2.

18. Based on my training and experience, and the context of this case, I
believe that an individual or individuals involved in spearphishing may have
compromised the legitimate Comcast customer’s account (ending in 9090) and used it
to create additional email addresses (including Subj ect Accounts 2 and 7), from which

g the individual or individuals furthered the fraud scheme.

Subject Account 7 Requests Fraudulent Wire' Transfers from
CompanyE

19. On or about May 25, 2018, the Honorable Young B. Kim, United States
Magistrate Judge for the Northern District of Illinois, issued a‘search Warra_nt for
Subject Account 7 and another account that was part of the fraud scheme. I have
reviewed the search warrant results for Subject Account 7. '

20. Among the emails seized from Subject Account 7 pursuant to the search
warrant, I observed numerous phishing emails Which requested fraudulent wire
transfers from numerous companies These emails used the names of legitimate
high-ranking employees (although in reality they originated from Subject Account 7),

and had subject lines indicative of high urgency.

' Case: 1:18-mc-00678 Documen_t #: 1 Filed: 10/26/18 Page 11 of 33 Page'|D #:11

21. l More specifically, on February 23,. 2018, Subject Account 7 emailed
Employee E of Company E asking if the employee was “available in the office,’f using
. the subject “Urgent.” The email originated from Subject Account 7 , but used the
sender name of Company E’s Chief Financial Officer. After Employee E responded
that he/she was available, Subject Account 7 requested a wire transfer of $46,800 be
sent to a Bank of America bank account, and provided the account details
Employee E complied and sent $46,800 to Bank of America account l number
237037874904 in the name of Wilanna`Gregory. According to Company E, the CFO y
did not send this email, _and the transfer Was not authorized n

22. According to an IRS-CI interview with a Bank of America employee,
bank account number 237037874904 Was opened online on January 16, 2018, On
February 28, 2018, Wilanna Gregory came into a Bank of America branch seeking to
withdraw funds from the account Because Gregory did not have a signature card on v
flle, she had to show her North Carolina driver’s license, as part of Bank of America’s
account verification .process. During this meeting, the Bank of America employee
questioned Gregory regarding the large amount of funds that Was Wired` into her
newly opened account.jThese funds were Wired into her account on February 23, 2018
from Company E in the amount of $46,800. According to the bank employee’s notes,
when asked about the source of these funds in a newly opened account, Gregory stated

that she was employed as a nurse, and she “got aloan to pay off debts.”

10

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 12 of 33 Page|D #:12

23. Four days later, on or about February 27, 2018, Bank of America records
show a cash Withdrawal from account number 237037874904. Surveillance video
from the branch shows Wilanna Gregory receiving a large quantity of cash from the
teller.

24. On or about July 31, 2018 IRS~CI agents interviewed Wilanna `Gregory.
When initially asked about the Bank of America account, Gregory stated that she did
not have any bank accounts After being shown a signature card for bank account
number 237 037874904 with her signature, Gregory again denied controlling that
account. However, a&er being shown the surveillance video photograph above of
Gregory at the branch, Gregory admitted her involvement In summary, Gregory
stated that she started communicating with someone named “George Pegan”
(phonetic spelling) on Facebook in approximately 2017, Gregory used the Facebook
name “Beth E Kivett.” She stated that Pegan used the Facebook name “George
Pegan.”:According to Gregory, as her relationship with Pegan progressed, she began
texting with Pegan in approximately Oct_ober 2017 . Pegan told Gregory that he was
employed as a chef in Ohio, but that his company moved him to Nigeria to open a
restaurant Pegan was unable to open a bank account on his own, and needed Gregory
to open a bank account so Pegan had somewhere to send a loan he received. According
to Gregory, Pegan then opened the account online in Gregory’s name, and told
Gregory that a wire would be coming into the account. Pegan instructed Gregory to

keep $1,200 for herself and wire the rest through Western Union and MoneyGram to _

11

Case: 1:18-mc-00678 Document #: 1 Fi|_ed: 10/26/18 Page 13 of 33 Page|D #:13

Pegan’s friend “Nicholas Edbomyia Jr.” in Nigeria. Gregory then admitted to
withdrawing the funds from Bank of America at Pegan’s request, and to wiring the
money as instructed
Subject Account 18 Attempts to Spearphish Company E
25. Subsequent phishing emails involving fraudulent wire requests were
sent to Company E from multiple email accounts not associated with Company Ell
between February 2018 and April 2018.
26. Most recently, Subject Account 18, using the Chief Executive Offlcer
of Company E’s name, emailed Employee E asking, “Are you in the ofEce?” With a
subject line “Urgent.Request.” This email has several characteristics that closely
resemble the spearphishing emails sent from Subject'Account 7 to Company E earlier
in 2018, including: l
' a. l The message was sent to the same employee, namely Employee E;
b. The message appeared to originate from Company E’s CFO; and
c. The subject line and body of the email are nearly identical to the
prior spearphishing attempt.
27. Based on my training and experience, conversations with other
experienced agents, and the context of this case, I believe that there is a fair
probability that the user of Subject Account 18 was attempting to spearphish

Company E by requesting an additional fraudulent wire transfer.

12

Case: 1:18-mc-00678.Document #: 1 Filed: 10/26/18 Page 14 of 33 Page|D #:14

Training and Ex_'perience
28. f Based on my training and experience in computer-related
investigations and based on conversations with other experienced agents, I believe
that a search of email contained in the Subject Account 18 will likely yield
investigative leads relating to:
a. the identity of the individual(s) and co-conspirators involved in
the spear-phishing attacks against multiple victim companies;
b. the identity, location, and contact information of the account
user(s) and possible co-conspirators involved in the scheme;
c. communications among co-conspirators and other individuals
involved in the scheme;
d. the identification of additional communication accounts utilized
by the account user(s); and
e. the methods, techniques, and tools used to conduct the illegal
activities n
29. Regarding searches of Google accounts in particular, based on my
training and experience, and conversations with other experienced agents, I have
learned that:
a. Individuals involved in computer crimes, such as phishing, may
use Google searches to learn information about the targets of the emails, as well as

background information used in creating the fictitious emails (e.g., information about

13

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 15 of 33 Page|D #:15

the purported sender, or the content of the message). Additionally, Google searches
for non-criminal topics (e.g., driving directions or searches for locations in 'one’s
neighborhood) can reveal information about the identity of the user of the account
As a result, a warrant for Google search history can provide valuable investigative
information about the identity of the person who drafted or sent the phishing email.

b. Search Warrants for location information stored by Google
(including Google Maps), when viewed in combination with email content, can help
to identify the user of the account by correlating the messages with the user’s location
at specific times For example, location information can show the locations the user
frequented (e.g., home, work, school) at certain times, Which can help differentiate
that person from other individuals, even those who might live in the same home or
work at the same office.

cm Individuals may store large quantities of files in Google Drive,
including files that they send or receive through Gmail. Additionally, if an individual
views attachments to Gmail messages through certain Google apps, Google may
retain the file itself in Google -Drive. Google Drive also allows users to collaborate
with others in creating, editing, or sharing files As such, it can produce investigative

leads concerning co-conspirators, or others who may be aware of the activities of the

account’s user.

14

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 16 of 33 Page|D #:16

III. SEARCH PROCEDURE

30. In order to facilitate seizure by law enforcement of the records and
information described in Attachment A, this affidavit and application for search
warrant seek authorization pursuant to 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
l 2703(c)_(1)(A), to permit employees of Google to assist agents in the execution of this
warrant. In executing this warrant, the following procedures will be implemented:

a.- The search warrant will be presented to Google personnel who
Will be directed to the information described in Section II of Attachment A; ~

b. In order to minimize any disruption of computer service to
innocent third parties, Google employees and/or law enforcement personnel trained
in the operation of computers Will create an exact duplicate of the computer accounts
and files described in Section II of Attachment A, including an exact duplicate of_ all
information stored in the computer accounts and files described therein;

31. Google employees will provide the exact duplicate in electronic form of
the information described in Section II of the Attachment A and all information stored
in those accounts and files to the agent who serves this search warrant; and

32. v Following the protocol set out in the Addendum to Attachment A, law
enforcement personnel will thereafter review all information and records received
from Google employees to locate the information to be seized by law enforcement

personnel pursuant to Section III of Attachment A.

15

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 17 of 33 Page|D #:17

IV. CONCLUSION

33. Based-on the above information, l respectfully submit that there is
probable cause to believe that evidence, instrumentalities and fruits of violations of
Title 18, United States Code, Sections 1028, 1028A, and 1343 are located within one
or more computers and/or servers found at Google, headquartered at 1600
_Amphitheatre Parkway, Mountain View, California, 94043. By this affidavit and
application, l request that the Court issue a search warrant directed to Google
allowing agents to seize the electronic evidence and other information stored on the
Google servers following the search procedure described in Attachment A and the
Addendum to Attachment A.

FURTHER AFFIANT SAYETH NOT.

 

n‘?é€thy J. Malak
Special Agent
Federal Bureau of lnvestigation

Subscribed and sworn
before me t ` 26th day of October, 2018

Honorable SUSAN E. COX
United States Magistrate Judge

16

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 18 of 33 Page|D #:18

ATTAormENT A
I. SEARCH PRooEl_)URE

1. d The search warrant will be presented to Google personnel, who will be
directed to isolate those accounts and files described in Section II below.

2. ~In order to minimize any disruption of computer service to innocent
third parties, company employees and/or law enforcement personnel trained in the.
operation of computers will create an exact duplicate of the computer accounts and
files described in Section II below, including an exact duplicate of all information
stored in the computer accounts and files described therein

3. Google employees will provide the exact duplicate in electronic form of
the accounts and files described in Section II below and all information stored in those d
accounts and files to the agent who serves the search'warrant. Google shall disclose
responsive data, if any, by sending to FBI Special Agent Timothy J. Malak, Federal

.Bureau cf Investigation, 2111 W. Roosevelt Road, Chicago, lllinois 60608.

`4. v Following the protocol set out-in the Addendum to this Attachment, law
enforcement personnel will thereafter review information and records received from
company employees to locate the information to be seized by law enforcement
personnel specified in Section III below.

II. FnEs AND AoCoUNrs To BE CoPcsD BY EMPLoYEEs OF GooGLE
' To the extent that the information described below in Section III is within the

possession, custody, or control of Google, which are stored at premises owned,

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 19 of 33 Page|D #:19

- maintained, controlled, or operated by Go‘ogle_, headquartered at 1600 Amphitheatre
Parkway,' Mountain .View, California, 94043, Google is' required to disclose the
l following information to the government for the following account, regardless of
whether such information is stored., held or maintained inside or outside of the United
States:
Executivedata58@gmai_l.com
_ a. All available account contents from inception of account to
present, including e-mails, attachments thereto, drafts, contact lists, address books,:
and search history, stored and presently contained in, or maintained pursuant to law
enforcement.request to preserve.
b. All electronic files stored online via Google Drive, stored and
presently contained in, or on'behalf of the account described above. s
- c. All search history records stored and presently contained in, or on
behalf of the account described above 'including, if applicable, web and application
activity history (including search terms), device information history, and location
history.
d. 'All existing printouts from original storage of all the electronic
mail described above.
e. - All transactional information of all activity of the electronic mail
addresses and/or individual account described above, including log files, dates, times,

methods of connecting, ports, dial-ups, and/or locations

2

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 20 of 33 Page|D #:20

f. All business records and subscriber information, in any form kept,
pertaining to the electronic mail addresses and/or individual accounts described
above, including applications, subscribers’ full names, all screen names associated
with the subscribers and/or accounts, all account names associated with the
subscribers, methods of .payment, telephone numbers, addresses, and detailed billing
. and payment records. ‘

g. fill records indicating the services available to subscribers of the

electronic mail addresses _and/or individual account described above.

h. All account contents previously preserved by Google, in electronic '
or printed form. \
i. All subscriber records for any Google account associated by

cookies, recovery email address, or telephone number to the account described above,

j . All Google Map data, including geo-location history, location -
search history and associated timestamps, l

k. Business records listing all the (`ioogle products utilized by each
of the Google accounts described above,
Il]. Information_ to be Seized by Law Enforcement Personnel

All information described above in Section II that_ constitutes evidence',

instrumentalities and fruits concerning violations of Title 18, United States Code,

Sections 1028,_1028A, land 1343, as follows:

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 21 of 33 Page|D #:21

Electronic files, including computer source code, computer executable

programs, email messages, electronic communications attachments, and any other

electronic files that contain information regarding:

1.

The identity of the user(s) of the Subject Accounts, including location »

information identifying the user(s)

2.

3.~

10.
11. l
12.
13.

. 14.'
15.

16.'

Information relating to proceeds from criminal activity
Company B, Employee B, and Individual B

Company C and Employee C

Company D and Employee D

Company E and Employee E

W-2 or other tax forms l

S'ocial security numbers

rdentities ofvictims of identity theft

Phishing or spear-phishing

Identity theft

Banking information relating to the Subject Offenses
Money or wire transfer services relating to the Subject Offenses
Wilanna Gregory

George Pegan

The identity and location of person(s) who communicated with the

account user(s) relating to the crime under investigation

4

Case: 1:18-mc-00678 Document #: 1 Filed:`10/26/18 Page 22 of 33 Page|D #:22

17. Items relating to the identities or locations of the users of the Google
accounts or other participants of the scheme; and

18. All of the non-content records and information described in Section II.

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 23 of ‘33 Page|D #:23

Ar)`DENDUM To ATTACHMENT A

With respect to the search of any information and records received from the l
free web-based electronic mail service provider, law enforcement personnel will locate
the information to be seized pursuant to-Section III of Attachment A according to the
following protocol. .

The search procedure'may include the following techniques (the following is a
non-exclusive list, and the government may use other procedures that, like those
listed below, minimize the review of information not within the list of items to be
seized as set forth herein):

a. searching for and attempting to recover any hidden, or encrypted _
data to determine whether that data falls within the list of items to be seized as set
forth herein h

. b. surveying various file directories and the electronic mail,
including attachments thereto to determine whetherthey include data falling within
_ the list of items to be seized as set forth herein l

c. , opening or reading portions of electronic_mail, and attachments
thereto,` in order to determine whether their contents fall within the items to be seized
as set forth herein, and/or

v d. performing key ,word searches through all electronic mail and

attachments thereto, to determine whether occurrences of language contained in such

Case:.1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 24 of 33 Page|D #:24

electronic mail, and attachments thereto, exist that are likely to appear in the
information to be seized described in Section III of Attachment A. -
Law enforcement personnel are not authorized to conduct additional searches

on_ any information beyond the scope of the items to be seized by this warrant,

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 25 of 33 Page|D #:25

AO 93 (Rev. 11/13) Search and Seizure Warrant AUSA Seall K. DriSCOll, (312) 469-6151

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

MM

In the Matter of the Search of:
Case Number:

The Google account executivedata§S@grnail.com, -~" " ” q @
further described in Attachment A ll ‘., M y ` ` `
SEARCH AND SEIZURE WARRANT

To: Timothy J. Malak and any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search of
the following person or property located in the Northern District of California:
See Attachment A
I find that the a.fiida\dt(s), or any recorded testimony, establish probable cause to search and seize the person

or property described above, and that such search will reveal:
See Attachment A

YOU ARE HEREBY COMl\/IANDED to execute this warrant on or before Novernber 9 2018 in the daytime
(6:00 a.m. to 10:00 p.m.).

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an

inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate
Judge.

Date and time issued: October 26. 2018 @ ulth

 

Judge's signatdre

City and State: Chicago_ lllinois SUSAN E. COX,_U.S. Magistrate Judge

Printecl name and title

Case: 1:18-mC-00678 Document #: 1 Filed: 10/26/18 Page 26 of 33 Page|D #:26

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

Return

 

Case No: Date and Time Warrant Executed: Copy of Warrant and Inventory Left With:

 

 

 

Inventory made in the presence of:

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

I declare under penalty of perjury that this inventory is correct and Was returned along with the original warrant
to the designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 27 of 33 Page|D #:27

ATTACHlV.[ENT A

I. SEARCH PROCEDURE

1. The search warrant Will be presented to Google personnel, who will be
directed to isolate those accounts and files described in Section II beloW.

2. In order to minimize any disruption of computer service to innocent
third parties, company employees and/or law enforcement personnel trained in the
operation of computers Will create an exact duplicate of the computer accounts and
files described in Section II below, including an exact duplicate of all information
Stored in the computer accounts and files described therein.

3. Google employees will provide the exact duplicate in electronic form of
the accounts and files described in Section II below and all information stored in those
accounts and files to the agent who serves the search Warrant. Google shall disclose
responsive data, if any, by sending to FBI Special Agent Timothy J. Malak, Federal
Bureau of Investigation, 2111 W. Roosevelt Road, Chicago, Illinois 60608.

4. Following the protocol set out in the Addendum to this Attachment, law
enforcement personnel Will thereafter review information and records received from
company employees to locate the information to be seized by law enforcement
personnel specified in Section III below.

II. FILEs AND ACCOUNTS To BE CoPIED BY EMPLOYEES OF GOOGLE
To the extent that the information described below in Section III is Within the

possession, custody, or control of Google, Which are stored at premises owned,

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 28 of 33 Page|D #:28

maintained, controlled, or operated by Google, headquartered at 1600 Amphitheatre
Parkway, Mountain vView, California, 94043, Google is required to disclose the
following information to the government for the following account, regardless of
whether such information is stored, held or maintained inside or outside of the United
States:

Executivedata58@g`mail.com

a. All available account contents from inception of account to
present, including e-mails, attachments thereto, drafts, contact lists, address books,
and search history, stored and presently contained in, or maintained pursuant to law
enforcement request to preservel

b. All electronic files stored online via Google Drive, stored and
presently contained in, or on behalf of the account described above.

c. All search history records stored and presently contained in, or on
behalf of the account described above including, if applicable, Web and application
activity history (including search terms), device information history, and location
history.

d. All existing printouts from original storage of all the electronic
mail described above.

e. 7 All transactional information of all activity of the electronic mail
addresses and/or individual account described above, including log tiles, dates, times,

methods of connecting, ports, dial-ups, and/or locations

2

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 29 of 33 Page|D #:29

f. All business records and subscriber information, in any form kept,
pertaining to the electronic mail addresses and/or individual accounts described
above, including applications, subscribers’ full names, all screen names associated
with the subscribers and/or accounts, all account names associated with the
subscribers, methods of payment, telephone numbers, addresses, and detailed billing
and payment records.

g. All records indicating the services available to subscribers of the
electronic mail addresses and/or individual account described above,

h. All account contents previously preserved by Google, in electronic
or printed form.

i. All subscriber records for any Google account associated by
cookies, recovery email address, or telephone number to the account described above.

j. A.ll Google Map data, including geo-location history, location
search history and associated timestamps.

k. Business records listing all the Google products utilized by each
of the Google accounts described above,

III. Information to be Seized by Law Enforcement Personnel
All information described above in Section II that constitutes evidence,
instrumentalities, and fruits concerning violations of Title 18, United States Code,

Sections 1028, 1028A, and 1343, as follows:

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 30 of 33 Page|D #:30

Electronic iiles, including computer source code, computer executable

programs, email messages, electronic communications, attachments, and any other

electronic files that contain information regarding:

1.

The identity of the user(s) of the Subject Accounts, including location

information identifying the user(s)

2.

3.

10.

11.

12.

13.

14.

15.

16.

Information relating to proceeds from criminal activity
Company B, Employee B, and Individual B

Company C and Employee C

Company D and Employee D

Company E and Employee E

W-2 or other tax forms

Social security numbers

Identities of victims of identity theft

Phishing or spear-phishing

Identity theft

Banking information relating to the Subject Offenses
Money or wire transfer services relating to the Subject Offenses
Wilanna Gregory

George Pegan

The identity and location of person(s) Who communicated with the

account user(s) relating to the crime under investigation

4

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 31 of 33 Page|D #:31

17 . Items relating to the identities or locations of the users of the Google
accounts or other participants of the scheme; and

18. All of the non-content records and information described in Section II.

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 32 of 33 Page|D #:32

ADDENDUM TO ATTACI-IMENT A

With respect to the search of any information and records received from the
free web-based electronic mail service provider, law enforcement personnel will locate
the information to be seized pursuant to Section III of Attachment A according to the
following protocol.

The search procedure may include the following techniques (the following is a
non-exclusive list, and the government may use other procedures that, like those
listed below, minimize the review of information not within the list of items to be
seized as set forth herein):

a. searching for and attempting to recover any hidden, or encrypted
data to determine whether that data falls within the list of items to be seized as set
forth herein.

b. surveying various file directories and the electronic mail,
including attachments thereto to determine whether they include data falling within
the list of items to be seized as set forth herein,

c. opening or reading portions of electronic mail, and attachments
thereto, in order to determine whether their contents fall within the items to be seized
as set forth herein, and/or

d. performing key word searches through all electronic mail and

attachments thereto, to determine whether occurrences of language contained in such

Case: 1:18-mc-00678 Document #: 1 Filed: 10/26/18 Page 33 of 33 Page|D #:33

electronic mail, and attachments thereto, exist that are likely to appear in the
information to be seized described in Section III of Attachment A.
Law enforcement personnel are not authorized to conduct additional searches

on any information beyond the scope of the items to be seized by this warrant,

